Case: 20-11182     Document: 00516142153         Page: 1     Date Filed: 12/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 22, 2021
                                  No. 20-11182
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donnell Parker,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-192-1


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Donnell Parker appeals his conviction and sentence for possessing a
   firearm after a felony conviction in violation of 18 U.S.C. §§ 922(g)(1) and
   924(a)(2). As an initial matter, Parker contends that § 922(g)(1) is facially
   unconstitutional and that the district court erred by categorizing his prior


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11182      Document: 00516142153           Page: 2   Date Filed: 12/22/2021




                                     No. 20-11182


   Texas robbery conviction as a “crime of violence” under U.S.S.G. § 4B1.2
   for purposes of determining his base offense level under U.S.S.G. § 2K2.1(a).
   As he admits, these claims are foreclosed by this court’s precedent, and he
   raises the claims to preserve them for further review. See United States v.
   Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013) (holding that § 922(g)(1) does
   not violate the Commerce Clause); United States v. Santiesteban-Hernandez,
   469 F.3d 376, 378-82 (5th Cir. 2006) (concluding that Texas robbery qualifies
   as generic robbery and is a crime of violence under U.S.S.G. § 2L1.2),
   overruled on other grounds by United States v. Rodriguez, 711 F.3d 541, 552-57
   (5th Cir. 2013) (en banc).
          In addition, Parker argues that his above-guidelines sentence of 65
   months’ imprisonment was substantively unreasonable because the
   guidelines range already took into account his criminal history and because
   the district court failed to consider his mitigating arguments fully. However,
   he does not show that the district court failed to account for a sentencing
   factor that should have received significant weight, gave significant weight to
   an irrelevant or improper factor, or made a clear error in judgment when
   balancing the sentencing factors. See United States v. Smith, 440 F.3d 704,
   708 (5th Cir. 2006). Accordingly, he fails to show that the district court’s
   above-guidelines sentence was an abuse of discretion. See Gall v. United
   States, 552 U.S. 38, 51 (2007).
          AFFIRMED.




                                          2